DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2020 has been entered.

 Claim Status
Claims 19 and 20 have been withdrawn.  Claims 1-18, 21-23 are pending. 

 Response to Applicant’s Remarks
With regard to the rejections under 35 USC 101, Applicant remarks, 
“…the Office Action’s summaries of claims 1 and 11 omit specific, important, patent eligible portions of the claims.”  (Page 24 of Remarks).  Examiner respectfully disagrees.  The office action does not cite ‘summaries’ of claims, but, rather, extracts the limitations of the abstract idea.  Applicant further remarks, “…As can be seen from the comparison of the Office Action’s reductions of independent claims 1 and 11, the Office Action ignores/omits all technical, computer-implemented, and electronic elements of the instant claims, e.g., the claimed 
 Applicant further remarks, 
“…As can be seen from the comparison of the Office Action’s reductions of independent claims 1 and 11, the Office Action ignores/omits all technical, computer-implemented, and electronic elements of the instant claims, e.g., the claimed “electronic wallet,” the “electronic value token transaction computer,” and the proxy card’s accessing of the electronic wallet. See supra. By omitting these important/critical elements the Office Action is able to meet the January2019 Guidance’s requirements for identifying an abstract idea under Prong 1…However, when the instant claims are considered in toto, i.e., with all of the claimed technical, computer-implemented, and electronic elements, the Office Action’s determination that the claims recite a method of organizing human activity based on the claims only reciting a commercial interaction does not comport with the requirements…”  (Page 26 of Remarks).
Examiner respectfully disagrees; the claims have indeed been considered in toto. The limitations describe steps comprising a method of organizing human activity, as discussed below.  The additional elements of an electronic wallet and computer merely comprise the data and computer elements that implement the abstract idea.  As a whole, the claims recite an abstract idea, a commercial interaction, implemented by a computer and incorporating electronic wallet data.  The abstract idea is recited on its own, as implemented by the recited computer.
With regard to Step 2A, Prong 2, Applicant further remarks, “…As can be seen, the claims require “an electronic value token transaction computer,” “a proxy card,” “an electronic wallet,” and “an electronic wallet-generated virtual stored value number” to effectuate the claim 
Examiner again respectfully disagrees and notes again that the proxy card merely comprises a plastic card, the electronic wallet and wallet generated virtual stored value number merely comprise data, and the electronic value token transaction computer merely comprises a computer element to implement the abstract idea.  Commercial transactions can be performed without such elements; implementing the method upon computer elements merely automates the abstract idea.   
Further with regard to Step 2A, Prong 2, Applicant further remarks, 
“…As noted by the Federal Circuit, “programming creates a new machine because a general purpose computer, in effect, becomes a special purpose computer once it is programmed to perform particular functions pursuant to instructions from program software.” See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); see also Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (“[A] computer programmed to implement an algorithm ... is not the general purpose computer, but rather the special purpose computer programmed to perform the disclosed algorithm.”); Typhoon Touch Techs., Inc. v. Dell, Inc., 659 F.3d 1376, 1385 (Fed. Cir. 2011) (“[T]he term ‘algorithm’ as a term of art in its broad sense, i.e., to identify a step-by-step procedure for accomplishing a given result. . . .”). Based on the foregoing, Applicants contend the instant claims’ methods comprising “an electronic value token transaction computer” (which is specifically described as comprising specifically programmed computer processors performing 
Examiner respectfully disagrees.  Applicant cites In re Alappat, but it is noted that this case has been superseded by Alice and Bilski.  See MPEP 2106.05(b), 
“…It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions)…Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008).”
Furthermore, with regard to Applicant’s reference to Fed. Reg. Vol. 84, No. 4 at 55, the cited example (see footnote 27) discloses a Fourdrinier machine arranged in a particular way, not a generic computer as disclosed in the instant application.  Applicant’s arguments are therefore not found to be persuasive.
Further with regard to the rejection under 35 USC 101, Applicant remarks, 
“…As can be seen, all the claims require a “processor” to effectuate the claim language. See id. MPEP Section 2106.03 explains that a computer processor, i.e., the claimed “processor,” 
Applicant also provides similar remarks regarding the proxy card.  Examiner again respectfully disagrees and notes again that these elements have been considered as additional elements, and serve only to implement the abstract idea.
  With regard to Step 2B, Applicant further remarks,  “…As explained above in the Section 103 discussion, the instantly amended claim set is not obvious over the cited prior art because the prior art is not shown to disclose all of the elements of the instant claims. See supra. Thus, the instant claims must comprise elements which are not “well-understood, routine, and conventional in the field” and recite “significantly more”…” (Page 37 of Remarks).  Examiner again respectfully disagrees and notes rejections under 35 USC 103 discussed below. 
With regard to Step 2B, Applicant cites specification and further remarks, 
“…However, the increasing quantity and complexity of the cards makes organization and redemption increasingly difficult, thus potentially hindering the growth of the market. For example, a user may not know or remember that the user has a stored value card for a specific store during a purchase at that store because the user has too many stored value cards. Also, a user may not understand the various types of promotions available to him…What today’s consumers need is a more efficient, secure, and effective way of accessing and using their card-
 Examiner again respectfully disagrees and notes that Applicant has cited an improvement to a business challenge (“consumers need is a more efficient, secure, and effective way of accessing and using their card-related assets…”), not a technological improvement.  Moreover, a method for accessing and using card-related assets comprises, in itself, an abstract idea, and an improvement to an abstract idea is still an abstract idea.
 Applicant further remarks, “…Accordingly, Applicants contend that the instant claims’ methods comprising specifically programmed computer processors performing particular, recited functions, even if directed to an abstract idea, is patent-eligible subject matter…” (Page 41 of Remarks.)
Examiner again respectfully disagrees and notes the discussion provided above citing MPEP 2106.05(b), “…It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine…”
The rejections under 35 USC 101 are therefore maintained.


 With regard to the rejections under 35 USC 112(a), rejections have been overcome by claim amendments.
 
 
With regard to the prior art rejections, Applicant remarks, “…Raghunathan's system cannot be understood to disclose the instant claim elements of “wherein the virtual stored value number provides access to an actual payment instrument in an electronic wallet” and “the actual payment instrument for payment to complete a purchase transaction” because Raghunathan's system does not use an actual payment instrument stored in an electronic wallet to effectuate a payment transaction — Raghunathan's system relies on its unified gift card (and authentication) to effectuate a payment transaction.”  (Pages 14-15 of Remarks).
Examiner respectfully disagrees, and first notes that Applicant appears to be attaching a specific interpretation to ‘actual payment instrument’, where none has been provided in Applicant’s specification, nor is required by Applicant’s claims.  The only disclosure of the term in Applicant’s specification occurs in PGPub [89], “In some embodiments, an e-wallet user may start using their e-wallet to pay for goods and services even when merchants do not support an e-wallet as a form of payment through use of a physical or virtual proxy card enabling the customer to make in-person or online payments by generation of a virtual stored value number generated in the e-wallet to access the actual payment instrument
 “Payment instrument” is defined as any electronic or written check, draft, money order, traveler's check or other electronic or written instrument or order for the transmission or payment of money, sold or issued to one or more persons, whether or not the instrument is negotiable. (Oregon Legislature, Or. Rev. Stat. § 717.200 (2007), accessed at https://www.oregonlaws.org/glossary/definition/payment_instrument).  The adjective ‘actual’ is broadly interpreted as ‘one in existence’.  The system as cited in Raghunathan comprises such an instrument and therefore reads on the limitations as cited. Moreover, Examiner has provided detailed explanations of the individual gift cards/pre-paid cards, each comprising individual accounts and balances, each usable individually for transmitting payment for goods or services, and therefore each reading on the ‘actual payment instrument’ of the claim limitations for which they have been cited.  See Raghunathan, PGPub [50], “…it is necessary for a consumer to first register for an account with the unified gift card system ... Consumers can submit a paper application containing their personal information such as name, address and phone number. The application may also contain account numbers or card numbers for gift cards or pre-paid purchase cards which they have…”).  Each of these gift cards/pre-paid cards comprises an ‘actual payment instrument’; see PGPub [78], “…The central server(s) 808 typically contain the necessary database or databases containing UGC account identification, merchant identification, account balances by registered gift card. I.e. the databases 812, 814, and 816 may be part of the server(s) 808. Within the same or supplemental databases the specific detailed transaction history for each consumer may be maintained, such as in database 812…”  See also [79], “…One or more of the databases, such as 812, 814, and 816, as shown in FIG. 8, contain detailed information for each registered gift card. The detailed information in databases 812, 814, and 816 may include some 
  Furthermore, in Raghunathan, the account data, comprising account information and balance, are stored digitally; see, for example, Figure 2, #216, which indicates retailer name and account balance; see also Figure 8 and associated databases 812-816 as well as PGPub [78]-[80] as discussed above.  Moreover, PGPub [48] discloses data being entered electronically, (“…data from the gift cards 202, 204, 206, 208, and 210 is supplied to a gift card database 212 which may be located in the UGC System Processor/server 510…”),  and [49] discloses a gift card database (#212) supplying data to a unified gift card, #216, and the supplied data being stored in the UGC System database (“…The data for the single unified gift card 216 may initially be stored in the UGC System database. The data stored on card account 216 may include data from the gift cards 202, 204, 206, 208, and 210, the appropriate retailers and the amounts of money available for purchase at each of the appropriate retailers. For example, the data stored on card 216 may include a table as shown in FIG. 2, with a first column including retailers and a second column 

With regard to the prior art rejections, Applicant also remarks, “…Raghunathan does not disclose accessing an actual payment instrument in an electronic wallet for providing payment to complete a purchase transaction…” (Pages 13-14 of Remarks). Examiner respectfully disagrees, and again notes that Applicant appears to be applying some unspecified interpretation of ‘actual payment instrument’ to the claims.  Raghunathan discloses allowing a user to provide payment to complete a purchase transaction using any of available retailer gift cards with adequate balances ([72], “…a flowchart 700 for a Unified Gift Card transaction payment processing and redemption application in accordance with an embodiment of the present invention. The process shown by the flow chart in FIG. 7 may be run on the UGC system processor or server 510 or may be run by TPN 604 or 610 shown in FIG. 6. At step 702, a user begins payment using a unified gift card, such as unified gift card 216 shown in FIG. 1.”; [73], “…then an amount to pay from the unified gift card is entered at step 720, such as by an employee of the retailer into the POS or by the user into a computer interactive device 108. UGC system processor or server 510 determines 

Applicant further remarks, “…Raghunathan is specifically limited to a system wherein value amounts are associated with a single proxy card, said single proxy card is authenticated for payment transactions, and an amount of payment to be applied to the payment transaction is paid from the single proxy card - not another payment instrument in an electronic wallet.” (Pages 13-14 of Remarks).  Examiner respectfully disagrees. The payments are made using the proxy card (UGC) to identify the user e-wallet and associated accounts- the individual retailer gift card accounts and balances discussed above.  Moreover, it is further noted that this argument is ultimately of no relevance because, regardless of whether the UGC card is associated with one account or many, the set of accounts comprises an e-wallet, and the account from which the payment is made comprises ‘an actual payment instrument’.

Additionally, Examiner again respectfully notes that Applicant continues to appear to confuse different embodiments of Raghunathan.  Raghunathan discloses that individual retailer stored-values can be aggregated, or can be kept separate; see PGPub [26], “…unlike the prepaid credit card, one or more embodiments of the present invention will not allow a gift card amount from one store to be used for purchases at a different retailer. So while offering the convenience of carrying only a single card, it maintains the individual balances for each unique retailer.” The alternate embodiment of [27], comprises “…second aspect to the invention, the consumer can consolidate its balances from multiple gift cards with a given retailer into a single gift card amount…”  It is the first embodiment, in which the individual balances for each unique retailer are maintained, as disclosed in Raghunathan [26], that is relied upon to reject the claims.  Therefore, it is a mischaracterization to state, “…an amount of payment to be applied to the payment transaction is paid from the single proxy card - not another payment instrument in an electronic wallet,” as Applicant has stated as cited above.  The UGC ‘proxy’ card of Raghunathan merely provides an interface to the individual retailer accounts and balances.  Similarly, as cited in Raghunathan [96], “…UGC system processor or server 510 determines if the balance for the retailer on the unified gift card 216 is sufficient to cover the purchase price of the item or items at step 722. If the answer is no, the process loops back to step 720 so the user can choose to pay a different amount from the UGC which is within the balance…”  This further disclose a separate accounts and balances for an individual retailer; NOT an aggregated or consolidated amount or single UGC balance.  Moreover, this retailer/account balance is stored within the ‘e-wallet’ and is accessed through the UGC identification number (see [31]), as discussed above.

Applicant further remarks, “…Raghunathan does not use its unified gift card to access an actual payment instrument stored in an electronic wallet to complete a purchase transaction because Raghunathan specifically discloses that the monetary values of retailers’ gift cards are consolidated in Raghunathan's Universal Gift Card for use by the Universal Gift Card in payment transactions. See Raghunathan at  [0094] (“If there are gift cards or pre-paid purchase cards valid for use at the same merchant, then each individual balance may be consolidated using the UGC into a single amount. This is an extremely useful benefit of the UGC, since quite routinely, as described earlier in this application, small balances remaining on gift or pre-paid purchase cards are forfeited because they go un-used.”).”  (Page 15 of Remarks).  Examiner again respectfully disagrees and notes that Applicant is again noting a feature of the non-relied upon embodiment of Raghunathan.  While Raghunathan discloses aggregating balances as a possible embodiment, this is not the exclusive teaching and is not the embodiment relied upon in rejecting the claims. See Raghunathan [26], cited above; see also [93], “…Therefore while the UGC consolidates these various cards and programs for the convenience of the consumer, the respective balances in one embodiment typically need to be maintained on an individual basis.”  Each of the balances comprise an individual retailer account/balance.

 Applicant further cites Raghunathan [72]-[72], “…If the answer is yes, then an amount to pay from the unified gift card is entered at step 720, such as by an employee of the retailer into the POS or by the user into a computer interactive device 108. UGC system processor or server 510 determines if the balance for the retailer on the unified gift card 216 is sufficient to cover the 
 Applicant further remarks, “As explained above, Raghunathan’s system is wholly directed to using a Universal Gift Card, on which fund balances many different gift cards are consolidated, to conduct a purchase transaction. Modifying Raghunathan's system so that its Universal Gift Card merely serves as a 17 Atty. Docket No. 4556.17603 Patent conduit to an actual gift card/payment instrument maintained in an electronic wallet, that actual gift card/payment instrument’s identifying information then being supplied to complete the purchase transaction, would totally change the operation of Raghunathan's system. As such, Raghunalhan's system cannot be modified to incorporate the claimed “virtual stored value number generated in the e-wallet to access the actual payment instrument in the customer’s e-wallet” because such an incorporation would render Raghunathan's system unsatisfactory…” (Pages 17-18 of Remarks).  Examiner again respectfully disagrees and again notes Applicant is citing the incorrect embodiment of Raghunathan; the relied-upon embodiment comprises the embodiment in which the various retail account information are ‘consolidated’ into the UGC database (which is interpreted as the ‘e-wallet’) but in which each retailer account and balance is separately maintained.  The UGC card of Raghunathan is indeed a conduit to the actual accounts stored in 
The prior art rejections are therefore maintained.
With regard to the amended claim language, Applicant’s arguments have been considered but are deemed moot in view of new grounds of rejection necessitated by claim amendments. 


 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18, 21-23 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.  
With regard to claims 1-10, 21-23, independent claim 1 recites a method of receiving… authentication information associated with a proxy card, wherein the proxy card is associated with an … wallet, wherein the associated proxy card allows secure access to the …wallet; determining…that the proxy card has been authenticated,  wherein the proxy card is associated with the… wallet; receiving…an … wallet generated virtual stored value number, wherein the virtual stored value number provides access to an actual payment instrument in an … wallet; accessing…the … wallet; and accessing…the actual payment instrument for payment to complete a purchase transaction, wherein the proxy card is configurable to store payment information indefinitely and for a storage period. 
The limitations of receiving proxy card authentication information, determining the proxy card has been authenticated, receiving a generated number, accessing the wallet and the actual payment instrument for payment to complete a purchase transaction, comprise a method that, under broadest reasonable interpretation, pertain to commercial interactions.  That is, other than reciting, “…by an electronic value token transaction computer”, “with an electronic wallet”, nothing in the claim elements preclude the steps from being interpreted as a method of organizing human activity pertaining to commercial interactions.  If claim limitations, under broadest reasonable interpretation, cover a method of organizing human activity but for the recitation of generic computer components, then the claim falls within the “Method of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of an electronic value token transaction computer, an electronic wallet.  These elements are recited at a high level of generality (i.e., 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in the analysis of whether the claims recite integration of the abstract idea into a practical application, the additional elements of an electronic value token transaction computer, an electronic wallet, amount to no more than generic computer components for implementing the abstract idea.  Generic computer components performing generic functions of receiving, determining, accessing and processing payment and therefore implementing the abstract idea cannot provide an inventive concept.  The claim is not patent eligible.
Dependent claims 2-10, 21-23 recite provisioning  the …wallet with an … stored-value card; the wallet comprises an … stored-value card; permitting use of the stored-value card as the actual payment instrument when the proxy card is presented at a point of sale; storing an association of the proxy card with the … wallet; an association of the proxy card with the … wallet is retrieved to verify the proxy card presented at a point of sale is associated with the…wallet; the authentication information is configured in response to user input; payment information is written … after the step of associating; the proxy card is associated with a plurality of …wallets; the proxy card is associated with a plurality of electronic stored value cards (eSVCs); the proxy card is a virtual proxy card (vPC).  These limitations serve only to further describe the implemented abstract idea, the nature of the wallet or card (which both comprise data) and the related data associations.
The dependent claims’ additional elements of electronic wallet, electronic stored-value card, proxy card comprises a magnetic stripe, a barcode, a NFC chip, or combinations thereof; information …encoded on the magnetic stripe, the barcode, the NFC chip, or combinations thereof; the proxy card comprises a rewriteable magnetic stripe; information is written to the rewriteable magnetic stripe; a database are recited at a high level of generality and do not add significantly more to the abstract idea.  There is no improvement to the functioning of the computer elements or to any other technology or technical field, nor do the claims recite a solution to a technological problem. 
Even when considered in combination, the computer components of applicant's claims add nothing that is not already present when the steps are considered separately. Viewed as a whole, applicant's claims simply convey the subset of managing human activity pertaining to a concept involving commercial interactions; specifically, receiving proxy card authentication information, determining the proxy card has been authenticated, receiving a generated number, accessing the wallet and the actual payment instrument for payment to complete a purchase transaction.  The claims at issue amount to nothing significantly more than a method for implementing the abstract idea using generic computer components, and do not transform the abstract idea into a patent-eligible invention. 
Accordingly, claims 1-10, 21-23 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon this analysis.  


 With regard to claims 11-18, independent claim 11 recites a transaction system for the virtual stored value number enables access to an actual payment instrument in the … wallet for providing payment to complete a purchase transaction, wherein the proxy card is configurable to store payment information indefinitely and for a storage period, and wherein the authentication information enables association of the proxy card with the … wallet and wherein the association of the … wallet with the proxy card enables secure access to the…wallet when the proxy card is presented at a point of sale.
The limitations of a stored number enabling access to a payment instrument for completing a purchase transaction, a card configured to store payment information, and authentication information enabling association of the card and a wallet and enabling access to the wallet at a point of sale, comprise an abstract idea, a method of organizing human activity pertaining to commercial interactions.  Other than reciting a proxy card comprising authentication information; an electronic wallet associated with the proxy card; and an electronic wallet-generated virtual stored value number, nothing in the claim elements preclude the steps from being interpreted as a method of organizing human activity pertaining to commercial interactions.  If claim limitations, under broadest reasonable interpretation, cover a method of organizing human activity but for the recitation of generic computer components, then the claim falls within the “Method of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of a proxy card comprising authentication information; an electronic wallet associated with the proxy card; and an electronic wallet-generated virtual stored value number.  These elements are recited at a high level of generality (i.e., as a generic computer apparatus performing generic computer system functions of comprising, storing and associating electronic data) such that the limitations reciting functions of the computer apparatus amount to no more than mere instructions to apply the exception using generic computer elements.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in the analysis of whether the claims recite integration of the abstract idea into a practical application, the additional elements of a proxy card comprising authentication information; an electronic wallet associated with the proxy card; and an electronic wallet-generated virtual stored value number, amount to no more than generic computer components for implementing the abstract idea.  Generic computer components performing generic functions of comprising, storing and associating electronic data and therefore implementing the abstract idea cannot provide an inventive concept.  The claim is not patent eligible. 
Dependent claims 12-18 recite the … wallet comprises at least one …stored-value card; an association of the proxy card with the …wallet is stored; association of the … wallet with the proxy card and the … wallet-generated virtual stored value number allows use of the … stored-value card as a payment instrument when the proxy card is presented at the point of sale; authentication information is encoded; the proxy card comprises…payment information; the …wallet associated with the proxy card has consumer specified parameters for use and restriction of the proxy card.  These limitations serve only to further describe the implemented abstract idea.  The additional elements of electronic wallet; system… further comprising a database, the proxy card comprises a magnetic stripe, a barcode, a NFC chip, or combinations thereof; authentication information is encoded on the magnetic stripe, the barcode, the NFC chip, or combinations thereof; the proxy card comprises a rewriteable magnetic stripe, are recited at a high level of generality. These elements serve only to generally link the abstract idea to a particular technological environment and do not integrate the abstract idea into a practical application, nor do these additional elements add significantly more to the abstract idea.  There is no improvement to the functioning of the computer elements or to any other technology or technical field, nor do the claims recite a solution to a technological problem. 
Even when considered in combination, the computer components of applicant's claims add nothing that is not already present when the steps are considered separately. Viewed as a whole, applicant's claims simply convey the subset of managing human activity pertaining to a concept involving commercial interactions; specifically, a stored number enabling access to a payment instrument for completing a purchase transaction, a card configured to store payment information, and authentication information enabling association of the card and a wallet and enabling access to the wallet at a point of sale.  The claims at issue amount to nothing significantly more than a system for implementing the abstract idea using generic computer components, and do not transform the abstract idea into a patent-eligible invention. 
Accordingly, claims 11-18 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon this analysis.  

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-17, 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raghunathan (US Publication 2010/0057580), in view of Wankmueller (US Publication 2001/0027441), in further view of Krause and the prior art of Krause (US Patent 6,398,115). 
With regard to claim 1, Raghunathan discloses computer implemented secure proxy card transaction method comprising: receiving, by an electronic value token transaction computer, authentication information associated with a proxy card (¶¶ [52], [64], [96], Figure 4; Raghunathan discloses a consumer registering, and the system receiving authentication information, ¶ [0064], and the user receiving a UGC card and UGC ID which identifies his or her account, [49] and ¶¶ [0096]-[0097]), 
wherein the proxy card is associated with an electronic wallet ([49], where the gift card database (#212) and the UGC #216  (proxy card) store data from user’s provisioned gift cards (retailers, values), see also [25], [48], [50], [52], [53], [96], [97], Figure 3 # 318);
wherein the associated proxy card allows secure access to the electronic wallet ([72]-[73], UGC card is used for transaction/redemption, accessing the balance stored within the database (‘electronic wallet’), and validating information, rendering the access secure under broadest ; 
determining, by the electronic value token transaction computer, that the proxy card has been authenticated  wherein the proxy card is associated with the electronic wallet ([52], “…execute a UGC validation engine computer software program which will determine whether the UGC is valid. Identification data from the UGC may be scanned by a scanner…”; see also [54] and [56], “…the user wants to begin a gift card and loyalty card consolidation process at step 342. If the answer is yes, the UGC system processor or server 510 executes a gift card/loyalty card validation engine…consolidating a new gift card onto UGC (unified gift card)…”; See also [64], “…At step 406 unified gift card authentication information may be entered by a user … a unified gift card authentication process computer program may be executed by the UGC system processor or server 510. The UGC system processor or server 510 may next determine if the UGC card and/or information relating thereto is valid at step 410….” And [65], “…If the information or UGC card is valid at step 410, the process continues at step 415. At step 415 a retailer is chosen by a user…”, and [66], “…If a chosen retailer is in the UGC system, as determined by the UGC system processor 510, then at step 416, the user may enter through computer interactive device 108 or through a user computer connected via the internet 112, data for a gift card for retailer A (assuming retailer A was the chosen retailer), such as data for gift card 202 shown in FIG. 2…”, And [67], “…The physical uniform gift card 216 may be updated at the same time by downloading data to computer chip located on a plastic gift card through a physical process known in the art. At step 428 UGC system processor or server 510 may interface to retailer A's gift card data to do 
accessing, by the electronic value token transaction computer, the electronic wallet ([72]-[73], where the user presents the UGC and the system accesses the database to validate/update balances); 
and accessing, by the electronic value token transaction computer, the actual payment instrument for payment to complete a purchase transaction ([72]-[73], where the user presents the UGC and the system accesses the database to validate/update balances of the individual retail card balances (‘actual payment instruments’).
With regard to receiving authentication information associated with a proxy card; wherein the proxy card is associated with an electronic wallet, 
It is also noted that the language wherein the associated proxy card allows secure access to the electronic wallet serves only to describe the data associated with the ‘proxy card’ and does not comprise a method step. Examiner also points out that ‘…proxy card…allows secure access to the electronic wallet’ does not require the secure access to take place and therefore does not limit the scope of the claim.
Raghunathan discloses validation and authentication means before allowing access to an actual payment instrument in an electronic wallet ([72] discloses validation, and [110] discloses authentication (password, PIN, etc., when a phone acts as a proxy instead of a card), but Raghunathan does not specifically disclose that the authentication processes comprise a method of comparing a received, generated, value with a stored or similarly generated value.
However, Wankmueller discloses receiving, by the electronic value token transaction computer, an electronic wallet-generated virtual stored value number ([22], [30]), wherein the virtual stored value number provides access to an actual payment instrument in an electronic wallet ([30], [31]).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the stored unified gift card (UGC) of Raghunathan with the generated cryptogram technique of Wankmueller because such a system and method would enhance security and also seamlessly integrate wallet transactions with existing chip methodologies (See Wankmueller, [16]).
Examiner points out that, in the limitation, ‘an electronic wallet-generated virtual stored value number…wherein the virtual stored value number provides access to an actual payment instrument in an electronic wallet’, ‘
Raghunathan discloses the UGC proxy card as discussed above, but does not specifically disclose wherein the proxy card is configurable to store payment information indefinitely and for a storage period.  However, Krause discloses that the ‘normal’ cards of the prior art comprise the feature wherein the proxy card is configurable to store payment information indefinitely (Col. 4 lines 46-56, “…In general, magnetic media of the invention has a lower coercivity, i.e. is more responsive than comparable, frequently used media. In a data "writing" process, normal credit cards having a magnetic stripe are generally exposed to very strong magnetic fields which "permanently" record data thereon. The sensitivity or coercivity of that media is about 300 Orstead. By "permanently" it is meant that the data is intended to be long-lived and is not changeable from day to day by the user…”).  (Emphasis added.)  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the UGC card of Raghunathan, as modified by the generated cryptogram technique of Wankmueller, with the further feature of ‘indefinitely’ stored payment information on ‘normal’ cards of the prior art as disclosed by Krause, because of the desirability of compatibility with existing POS systems (see Krause, Col. 1, lines 51-52).
The ‘normal’ cards of the prior art disclosed by Krause comprise cards configurable to store information indefinitely, as discussed above, but do not disclose cards configurable to store payment information…for a storage period.  However, Krause discloses a modification wherein the proxy card is configurable to store payment information…for a storage period (Col. 7 lines 41-48, “…After a period of time sufficient for swiping the card through a card reader, between about 30 seconds and 5 minutes, the stripe is disabled again by activation of the disable pulse generator. The disable pulse generator produces a sinusoidal signal of decreasing amplitude. This pulse can   It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the stored unified gift card (UGC) of Raghunathan, as modified by the generated cryptogram technique of Wankmueller, as modified by the indefinite storage periods as disclosed by Krause, with the further modification of storing data for a storage period as disclosed by Krause because of the increased security offered by such a method/system (see Krause, Col. 3, lines 28-31). 

 With regard to claim 2, Raghunathan, in view of Wankmueller, in further view of Krause and the prior art of Krause,  disclose the limitations of claim 1 as discussed above, and Raghunathan further discloses, provisioning, by the electronic value token transaction computer, the electronic wallet with an electronic stored-value card (¶¶ [48], [51], [66], [67], [97], Figure 4).  

With regard to claim 3, Raghunathan, in view of Wankmueller, in further view of Krause and the prior art of Krause, disclose the limitations of claim 1 as discussed above, and Raghunathan further discloses, wherein the electronic wallet comprises an electronic stored-value card (¶¶ [48], [49], [66],[67]). Examiner further notes that this limitation recites a description of the stored data and does not comprise a method step.

With regard to claim 4, Raghunathan, in view of Wankmueller, in further view of Krause and the prior art of Krause, disclose the limitations of claim 3 as discussed above, and Raghunathan further discloses further comprising permitting, by the electronic value token transaction computer, use of the electronic stored-value card as the actual payment instrument when the proxy card is presented at a point of sale (¶ [72], [96], [97], Figure 7).  Examiner points out the language, “permits use…as a payment instrument when…presented…” does not require the use as a payment instrument and therefore does not serve to limit the claim.  

With regard to claim 5, Raghunathan, in view of Wankmueller, in further view of Krause and the prior art of Krause, disclose the limitations of claim 1 as discussed above, and Raghunathan further discloses, storing, by the electronic value token transaction computer, an association of the proxy card with the electronic wallet in a database (¶¶ [49], [67],[72],[78], [79], [97], Figure 2).

With regard to claim 6, Raghunathan, in view of Wankmueller, in further view of Krause and the prior art of Krause, disclose the limitations of claim 1 as discussed above, and Raghunathan further discloses, wherein an association of the proxy card with the electronic wallet is retrieved to verify the proxy card presented at a point of sale is associated with the electronic wallet (¶¶ [72], [78], Figure 7).   

With regard to claim 7, Raghunathan, in view of Wankmueller, in further view of Krause and the prior art of Krause, disclose the limitations of claim 1 as discussed above, and wherein the proxy card comprises a magnetic stripe, a barcode, a NFC chip, or combinations thereof (¶¶ [96], [101]).  Examiner further notes that this limitation recites a description of the stored data and does not comprise a method step. 

With regard to claim 8, Raghunathan, in view of Wankmueller, in further view of Krause and the prior art of Krause, disclose the limitations of claim 7 as discussed above, and Raghunathan further discloses, wherein the authentication information is configured in response to user input and encoded on the magnetic stripe, the barcode, the NFC chip, or combinations thereof (¶¶ [91], [96], [97]). 

With regard to claim 9, Raghunathan, in view of Wankmueller, in further view of Krause and the prior art of Krause, disclose the limitations of claim 1 as discussed above. Krause further discloses wherein the proxy card comprises a rewriteable magnetic stripe (Col. 6 lines 7-9, Col. 7 lines 31-47 and Figure 6).

With regard to claim 10, Raghunathan, in view of Wankmueller, in further view of Krause and the prior art of Krause, disclose the limitations of claim 9 as discussed above. Krause further discloses wherein the proxy card comprises a rewriteable magnetic stripe, wherein payment information is written to the rewriteable magnetic stripe after the step of associating. (Col. 6 lines 7-9, Col. 7 lines 31-47, 50-60 and Figure 6).

With regard to claim 11, Raghunathan discloses a system comprising: a proxy card comprising authentication information (¶¶ [52], [64], [96], Figure 4); an electronic wallet associated with the proxy card (¶¶ [25], [48], [50], [52], [53], [96], [97], Figure 3 # 318); number enables access to an actual payment instrument in the electronic wallet ([97]) for providing payment to complete a purchase transaction ([72]-[72]); wherein the authentication information enables association of the proxy card with the electronic wallet (¶¶ (¶¶ [50], [52], [67],[72],[78], [79], [96], [97], [101], Figure 4, Figure 7, Figure 2), wherein the association of the electronic wallet with the proxy card enables secure access to the electronic wallet… when the proxy card is presented at a point of sale ([72]-[73], ¶ [101], Figure 4, Figure 7). 
Raghunathan does not specifically disclose an electronic wallet-generated virtual stored value number, wherein the virtual stored value number enables access to an actual payment instrument in the electronic wallet.  However, Wankmueller discloses an electronic wallet-generated virtual stored value number ([22], [30]), wherein the virtual stored value number enables access to an actual payment instrument in the electronic wallet ([30], [31]).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the stored unified gift card (UGC) of Raghunathan with the generated cryptogram technique of Wankmueller because such a system and method would enhance security and also seamlessly integrate wallet transactions with existing methodologies (See Wankmueller, [16]).
 Raghunathan discloses the UGC proxy card as discussed above, but does not specifically disclose wherein the proxy card is configurable to store payment information indefinitely and for a storage period.  However, Krause discloses that the ‘normal’ cards of the prior art comprise the feature wherein the proxy card is configurable to store payment information indefinitely (Col. 4 In a data "writing" process, normal credit cards having a magnetic stripe are generally exposed to very strong magnetic fields which "permanently" record data thereon. The sensitivity or coercivity of that media is about 300 Orstead. By "permanently" it is meant that the data is intended to be long-lived and is not changeable from day to day by the user…”).  (Emphasis added.)  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the UGC card of Raghunathan, as modified by the generated cryptogram technique of Wankmueller, with the further feature of ‘indefinitely’ stored payment information on ‘normal’ cards of the prior art as disclosed by Krause, because of the desirability of compatibility with existing POS systems (see Krause, Col. 1, lines 51-52).
The ‘normal’ cards of the prior art disclosed by Krause comprise cards configurable to store information indefinitely, as discussed above, but do not specifically disclose cards configurable to store payment information…for a storage period.  However, Krause discloses a modification wherein the proxy card is configurable to store payment information…for a storage period (Col. 7 lines 41-48, “…After a period of time sufficient for swiping the card through a card reader, between about 30 seconds and 5 minutes, the stripe is disabled again by activation of the disable pulse generator. The disable pulse generator produces a sinusoidal signal of decreasing amplitude. This pulse can be transmitted to the transducer thereby de-magnetizing or erasing the data on the stripe. The card is reset into a disabled state and again awaits user input…”).   It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the stored unified gift card (UGC) of Raghunathan, as modified 

 With regard to claim 12, Raghunathan, in view of Wankmueller, in further view of Krause and the prior art of Krause, disclose the limitations of claim 11 as discussed above. Raghunathan further discloses wherein the electronic wallet comprises at least one electronic stored-value card (¶¶ [48], [49], [53], [66], [67]).  

 With regard to claim 13, Raghunathan, in view of Wankmueller, in further view of Krause and the prior art of Krause, disclose the limitations of claim 11 as discussed above. Raghunathan further discloses further comprising a database, wherein an association of the proxy card with the electronic wallet is stored on the database (¶¶ [48], [49], [52], [67], [72],[78], [79], [97], Figure 2). 

With regard to claim 14, Raghunathan, in view of Wankmueller, in further view of Krause and the prior art of Krause, disclose the limitations of claim 12 as discussed above.  Raghunathan further discloses wherein association of the electronic wallet with the proxy card…allows use of the electronic stored-value card as a payment instrument when the proxy card is presented at the point of sale (¶¶ [52], [53], [67], [72], Figure 7). Wankmueller, further discloses the association of the electronic wallet…and the electronic wallet-generated virtual stored value number… allows use … as a payment instrument ([29]-[32]).   Examiner also notes the language ‘association…allows use…’ does not require the use of the card as payment instrument.

With regard to claim 15, Raghunathan, in view of Wankmueller, in further view of Krause and the prior art of Krause, disclose the limitations of claim 11 as discussed above.  Raghunathan further discloses wherein the proxy card comprises a magnetic stripe, a barcode, a NFC chip, or combinations thereof (¶¶ [96], [101]). 

With regard to claim 16, Raghunathan, in view of Wankmueller, in further view of Krause and the prior art of Krause, disclose the limitations of claim 14 as discussed above. Raghunathan further discloses wherein the authentication information is encoded on the magnetic stripe, the barcode, the NFC chip, or combinations thereof (¶¶ [91], [96], [97]).  

With regard to claim 17, Raghunathan, in view of Wankmueller, in further view of Krause and the prior art of Krause, disclose the limitations of claim 11 as discussed above. Krause further discloses wherein the proxy card comprises a rewriteable magnetic stripe, wherein payment information is written to the rewriteable magnetic stripe. (Col. 6 lines 7-9, Col. 7 lines 31-47, 50-60 and Figure 6).

With regard to claim 21, Raghunathan, in view of Wankmueller, in further view of Krause and the prior art of Krause, disclose the limitations of claim 1 as discussed above, and Raghunathan further discloses the proxy card is associated with a plurality of electronic wallets 

With regard to claim 22, Raghunathan, in view of Wankmueller, in further view of Krause and the prior art of Krause, disclose the limitations of claim 1 as discussed above, and Raghunathan further discloses the proxy card is associated with a plurality of electronic stored value cards (eSVCs) ([97], [79]-[81], where the eSVCs correspond to the individual gift cards/pre-paid cards). 

With regard to claim 23, Raghunathan, in view of Wankmueller, in further view of Krause and the prior art of Krause, disclose the limitations of claim 1 as discussed above, and Raghunathan further discloses the proxy card is a virtual proxy card (vPC) ([110], [111], where the ‘virtual proxy card’ of Applicant’s specification is, disclosed in Applicant’s PGPub [103], “…displayed or enabled through identification information associated with the vPC...”, and in [105], “…For example, a user may present a proxy card or vPC which has previously been associated with the user's electronic wallet at a point of sale for the purchase of goods or services. Presentation of the proxy card for purchase may be made by communication of information (e.g., 


Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raghunathan (US Publication 2010/0057580), in view of Wankmueller (US Publication 2001/0027441), in further view of Krause and the prior art of Krause (US Patent 6,398,115), in further view of Kingston (US Publication 2010/0114731).
With regard to claim 18, Raghunathan, in view of Wankmueller, in further view of Krause and the prior art of Krause, disclose the limitations of claim 11 as discussed above. Raghunathan further discloses a consumer specifying parameters for account use during a transaction (¶ [102]), and discloses the electronic wallet associated with the proxy card ([48]-[50], [52]-[53]), and use … of the proxy card ([101]), but does not specifically disclose wherein the electronic wallet…has consumer specified parameters for use and restriction.  However, Kingston discloses wherein the electronic wallet…has consumer specified parameters for use and restriction of the eWallet service device ([68]-[71], Figure 3, #310).   It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the stored unified gift card (UGC) of Raghunathan as modified by the generated cryptogram technique of Wankmueller, as modified by the indefinite storage periods as disclosed by Krause, as modified by the further modification of storing data for a storage period as disclosed by Krause, with the user-specified 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret M. Neubig whose telephone number is (571)270-0437.  The examiner can normally be reached on Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 

/M.M.N. /Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685